DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an MW-band power choke coupled to one of the first and second DC motor terminal input.  Claim 2 recites two said MW band power chokes are provided, respectively coupled to the first and second DC motor terminal inputs.  It is not clear to the examiner the number of power chokes that are coupled to the DC motor terminal inputs.  The examiner suggests the use of the words first and second power chokes for clarification.  Claim 12 recites a motor power choke coupled between the first DC motor terminal input and the first motor terminal, and a motor power choke coupled between the second DC motor terminal and the second motor terminal.  It is not clear to the examiner if claim 12 recites third and fourth power chokes coupled between the terminals.  It seems from the drawings submitted by the applicant that there are only 2 power chokes coupled to the respective DC terminals.  The Examiner suggests to use the proper terms such as first, second, etc. to match the number of power chokes with the drawings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. Publication No. US 2011/0018377.
	Regarding claim 1, Zhano discloses an electromagnetic interference (EMI) filter for a DC motor, the EMI filter comprising: 
an EMI suppression circuit [Fig. 3 and Fig. 4, 106] having first and second DC-motor-terminal inputs [Fig. 3 and Fig. 4, input terminals of the motor]; and 
an MW-band power choke [Fig. 4, 216] coupled to one of the first and second DC-motor-terminal inputs to increase the motor inductance in the MW frequency band [par. 0050 to par. 0053].
	Claims 1-3, 6, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H0541368.
	Regarding claim 1, the prior art discloses an electromagnetic interference (EMI) filter for a DC motor, the EMI filter comprising: 
an EMI suppression circuit [Fig. 5, capacitors C1, C2, C3] having first and second DC-motor-terminal inputs [Fig. 5, input terminals of the motor M]; and 
an MW-band power choke [Fig. 5, H1] coupled to one of the first and second DC-motor-terminal inputs to increase the motor inductance in the MW frequency band [abstract, specification].
	Regarding claim 2, the prior art discloses that two said MW-band power chokes [Fig. H1, H2] are provided, respectively coupled to the first and second DC-motor-terminal inputs.
 	Regarding claim 3, the prior art inherently discloses that the MW-band power choke is a tunable-inductance power choke [Fig. 5, H1/H2 is inherently a tunable power choke to adjust the inductance].
	Regarding claim 6, the prior art discloses that the MW-band power choke comprises a surface-mounted device (SMD) power choke [Fig. 3, shows power chokes H1 and H2 are a surface mounted device].
	Regarding claim 14, the prior art discloses a valve actuator comprising a DC motor [abstract, specification].
	Regarding claim 15, all limitations of the claims are recited in claims 1 and 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP H0541368.
	Regarding claims 4, 5, the prior art does not explicitly disclose that the MW-band power choke comprises a ferrite-core coil.  The Examiner takes an official notice that the power choke comprising a ferrite-core coil is well known in the art of an EMI filter. It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have the power choke comprising a ferrite-core coil as it helps to improve the performance of the inductors by providing high permeability to the coil.
	Regarding claim 7, the prior art does not explicitly disclose that the MW-band power choke has an inductance of at least 25 uH. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the power choke inductance of at least 25 uH, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 8, the prior art does not explicitly disclose that the MW-band power choke has an inductance of at least 50 uH. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the power choke inductance of at least 50 uH, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, the prior art does not explicitly disclose that the MW-band power choke has an inductance of at least 25 to 125 uH. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the power choke inductance of at least 25 to 125 uH, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, the prior art discloses that the first and second DC-motor-terminal inputs being connected to the first and second motor terminals [as shown in Fig. 5].
Regarding claim 12, the prior art comprises a motor power choke [Fig. 5, H1] coupled between the first DC-motor-terminal input and the first motor terminal, and a motor power choke [Fig. 5, H2] coupled between the second DC-motor-terminal and the second motor terminal.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. Publication No. US 2011/0018377, in view of Robert WO 2010/136240.
Regarding claim 10, Zhao discloses a suppression circuit comprising a plurality of capacitors.  However, Zhao does not disclose that the suppression circuit comprises a plurality of Y-capacitors and a plurality of shunt resistors.
Robert discloses an interference filter for a director current motor.  Robert discloses that the suppression circuits usually comprises resistors and capacitors [Specification: In order to reduce the interference emissions caused by DC motors with commutator and for harmonics smoothing when switching on and off of a DC motor usually suppression filters of resistors, capacitors, and / or chokes are provided.]
	Zhao and Robert are analogous DC motors comprising suppression circuits.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate resistors with capacitors for the suppression circuits, for the benefit of reducing sparks and noise generation.
Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 13: The prior art does not further comprise a varistor connected to a commutator of the DC motor, each of the first and second motor terminals being in 10 brushed communication with the commutator. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 16: The prior art does not disclose that the predetermined MW-frequency- band emission criterion is a CISPR 25, class 5 criterion in the MW frequency band. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836


/DHARTI H PATEL/           Primary Examiner, Art Unit 2836